407 F.2d 1335
UNITED STATES of America, Plaintiff-Appellee,v.Robert FOSTER, Defendant-Appellant.
No. 18602.
United States Court of Appeals Sixth Circuit.
March 14, 1969.

Edward G. Marks, of Marks, Goldsmith & Weiner, Cincinnati, Ohio, for appellant.
Roger J. Makley, Asst. U. S. Atty., Dayton, Ohio, for appellee, Robert M. Draper, U. S. Atty., Dayton, Ohio, on brief.
Before WEICK, Chief Judge, EDWARDS, Circuit Judge, and McALLISTER, Senior Circuit Judge.
PER CURIAM.


1
This appeal is from a conviction in the District Court on a four-count indictment charging the defendant-appellant Foster with conspiracy and with the substantive offenses of transporting falsely made bank checks in interstate commerce. He was sentenced to a total of eleven years' imprisonment.


2
Foster claims error in the instructions of the District Court to the jury. The trouble with this contention is that timely objection to the instructions was not made. The instructions complained of were not manifestly prejudicial, nor so substantial as to result in a miscarriage of justice. In the absence of plain error, which in our judgment does not exist here, this claim of error cannot be considered. Rules 30 and 52 (b), Fed.R.Crim.P.; United States v. Frazier, 385 F.2d 901 (6th Cir. 1967).


3
We find no error in the admission of similar acts in evidence, United States v. Neal, 344 F.2d 254 (6th Cir. 1965), or in sending exhibits to the jury room.


4
In our opinion, there was substantial evidence to support the judgment of conviction and no prejudicial error has intervened.


5
Affirmed.